MEMORANDUM **
Harpal Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility determination because Singh’s failure to mention the fact that the police continue to look for him in India until the IJ asked him about it directly during cross examination is a significant omission that goes to the heart of his asylum claim. See id. at 964 (so long as one of the identified grounds is supported by substantial evidence and goes to the heart of the claim, we are bound to accept the IJ’s adverse credibility finding).
Because Singh failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh’s CAT claim is based on the same testimony that the BIA found not credible. Because Singh points to no other evidence that the BIA should have considered in making its CAT determination, substantial evidence supports the BIA’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.